Citation Nr: 1624123	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for shaking of the right hand, to include as secondary to service-connected residuals of injury to the right third finger.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial compensable rating for residuals of injury to the right third finger.

4.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in relevant part, granted service connection for right ear hearing loss and residuals of injury to the right third finger and assigned noncompensable ratings, effective May 26, 2010.  The rating decision also denied service connection for left ear hearing loss and shaking of the right hand.

In September 2015, the Board remanded these matters for further evidentiary development.

The issues of entitlement to service connection for left ear hearing loss and entitlement to an initial compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's shaking of the right hand had its onset during service or is otherwise related to service.

2.  The Veteran's residuals of injury to the right third finger have not been manifested by a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for shaking of the right hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

2.  The criteria for an initial compensable rating for residuals of injury to the right third finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Codes 5229, 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The increased rating claim for residuals of injury to the right third finger stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the claim of service connection for left ear hearing loss, the VA's duty to notify was satisfied through letters dated in June 2010 and July 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service VA and private treatment records have been obtained.  Pursuant to the Board's September 2015 remand directives, outstanding VA treatment records have been retrieved.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in June 2010 for his residuals of injury to the right third finger and in December 2011 for his shaking right hand claim.  As requested in the Board's remand directives, additional examinations were provided in November 2015.  The examinations are adequate for the purposes of the service connection claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations are also adequate for the purposes of the increased rating claim, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's service-connected disability.  Id. 

Thereafter, a supplemental statement of the case was issued in December 2015. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 
38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

The Veteran contends that his right hand tremor is related to military service, to include as secondary to his service connected residuals of injury to the right third finger.

Service treatment records are negative for complaints, treatment for, or diagnosis of a right hand tremor.  The records demonstrate that in January 1971, the Veteran sustained a laceration to the right third digit finger.  However, there were no residual symptoms reported at that time.  In subsequent records, it was noted that the wound was well healed.  In the February 1971 separation examination report a hand tremor was not documented.  Additionally, in the accompanying report of medical history, a right hand tremor was not reported.  

In June 2010, the Veteran was provided a VA examination for his service-connected residuals of injury to the right third finger.  While an almost invisible scar was reported, the examiner opined that there was no evidence of disability caused from the 1971 in-service injury

VA treatment records dated in March 2011 reveal that the Veteran was provided a VA neurology consult following his report of a 15 year hand tremor.  Following evaluation, early Parkinson's disease versus essential tremor was diagnosed.  The Veteran was placed on medication.  In an addendum opinion, it was noted that the Veteran was seen by a physician at which time it was suspected that he had mild Parkinsonism with bradykinesia and tremors. 

In a VA neurological disorders and Parkinson's medical opinion dated in December 2011, the examiner determined that based on the medical evidence of record, a concrete diagnosis of Parkinson's disease had not been made.  Thus, it did not appear that the Veteran had a diagnosis of the disability.  

In a subsequent VA treatment record dated in December 2011, it was determined that the Veteran's tremors looked more like an essential tremor.  

The Veteran was provided a VA neurological disorders examination for Parkinson's disease in November 2015.  It was determined that the Veteran had not been diagnosed of Parkinson's disease.  However, he had a tremor in the upper right extremity.  A VA neurological examination for the hands and fingers was also provided in November 2015.  While it was noted that the appellant had a diagnosis of right middle finger laceration, it was determined that the Veteran did not have a current diagnosis associated with the condition. 

The examiner determined that the shaking of the right hand was less likely than not incurred during military service or caused or aggravated by the Veteran's cut finger during service.  In support of this finding, the examiner noted that the Veteran reported that he thought the issue had resolved and that he was being seen for his heart.  The examiner reported that the record did not indicate that the Veteran had a diagnosis of Parkinson's disease.  All records suggested that the appellant's right hand tremor started at around age 50, nearly 30 years after military discharge.  It was noted that the Veteran was prescribed medication for Parkinson's disease, which did not improve the right hand tremor and was discontinued.  The examiner opined that such finding supported that conclusion that the Veteran did not have Parkinson's disease.  However, he did have a current diagnosis of essential tremor, which was idiopathic (unknown).  The examiner opined that there was no ample evidence to support the Veteran's claim.

Analysis

While the record demonstrates that the Veteran currently suffers from a right hand tremor, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records are negative for treatment for or a diagnosis of right hand tremors during military service.  Moreover, there is no medical evidence suggesting that the condition is related to military service.  The Board notes that in medical records dated in December 2011, the Veteran stated that he had suffered from right hand tremors for 15 years, approximately 25 years after service.  The passage of so many years between the Veteran's separation from active service and the diagnosis of right hand tremors, while not dispositive, is evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the November 2015 examiner reported that the Veteran had "essential" tremors, which was idiopathic.  The Board notes that an idiopathic condition is defined as "a condition of unknown cause or spontaneous origin."  DORLAND'S MEDICAL DICTIONARY 815 (32nd ed. 2012).  There is no medical evidence to suggest that the Veteran's essential tremor is otherwise related to military service.  In light of the foregoing, direct service connection for shaking of the right hand is not warranted.

The Board has also considered awarding service connection on a secondary basis, however, there is no evidence suggesting that the Veteran's right hand tremor is proximately due to or aggravated by his service-connected residuals of injury to the right third finger.  Notably, in the November 2015 VA medical opinion, the examiner noted that the in-service right hand injury did not cause or aggravate the Veteran's right hand tremors.  Further, in the November 2015 VA neurologic hands and fingers examination, it was determined that the Veteran did not have a current diagnosis associated with the right middle finger laceration.  Thus, service connection on a secondary basis is not warranted.

The Board acknowledges the Veteran's assertion that his right hand tremor is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current disorder is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The disorder in question here involves a pathological and neurological processes that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience. As such the Veteran's statement as to the origin of the right hand tremor is not competent and it is given no weight.

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's shaking of the right hand.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for shaking of the right hand must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected residual of injury to the right third finger has been assigned a noncompensable rating under Diagnostic Code 5229 for index or long finger.  

Under diagnostic Code 5229, limitation of motion of the index or long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by no more than 30 degrees warrants a noncompensable rating.  A 10 percent rating is assigned for limitation of motion index or long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a.

Factual Background

The Veteran was afforded a VA examination in June 2010.  On range of motion testing of the long finger, extension of the DIP, PIP and MP joints was normal and there was no objective evidence of pain on range of motion testing.  There was no gap between the long finger and proximal transverse crease of hand on maximal flexion of finger.  There was also no additional or new limitation of motion following repetitive testing.  Examination did not reveal amputation of a digit or part of a digit, ankylosis, deformity of the digit, decreased strength, or decreased dexterity.  It was noted that the Veteran had a cut on the right hand, middle finger; however, the scar was almost invisible and healed.  It was noted that the disability had no significant effects on the Veteran's occupation.

In a statement received in March 2011, the Veteran reported that during the cold elements of winter, his finger became cold and numb.  However, he stated that it was not necessarily in the scaring and moving of the finger, but that it got numb and cold.

An additional VA examination was provided in November 2015, at which time right middle finger laceration was diagnosed.  During the examination, the Veteran stated that his index finger got easily cold and that the claim was a "typo."  The examiner determined that the Veteran did not have a current diagnosis associated with the condition.  The Veteran did not report having any functional loss or functional impairment of the extremity at the time of the examination.  Range of motion testing was within normal limits.  Specifically, the maximum extension of the MCP, PIP, and DIP was to 0 degrees for the long finger.  Maximum flexion revealed MCP to 90 degrees; PIP to 100 degrees; and DIP to 70 degrees.  There was no additional functional loss or range of motion after repetitive testing.  There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no evidence of pain or objective evidence of localized tenderness or pain on palpitation of the joint associated with soft tissue.  There was also no evidence of ankylosis.  The examiner noted that the Veteran did not have a scar at the time of the examination.  

Analysis

After a review of the evidence, the Board finds that a compensable rating for the Veteran's residuals of injury to the right third finger is not warranted for any portion of the rating period on appeal.  In this regard, the VA examiners determined that the Veteran did not have a current diagnosis associated with the condition.  Further, range of motion of the Veteran's right third finger was within normal limits and there was no gap between the proximal transverse crease of the hand the maximal finger flexion.  Thus, the criteria for the next-higher 10 percent rating are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

The Board acknowledges that the Veteran has been diagnosed with right middle finger laceration, thus consideration has been given to whether a compensable rating is warranted under the criteria for scars.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805.

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep or cause limited motion if the area exceeds 6 square inches.  Under Diagnostic Code 7802, a 10 percent rating is warranted for areas of 144 square inches or greater for scars that are superficial and do not cause limited motion.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Under Diagnostic Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7801 to 7804 under an appropriate other Code.  [Code 7800 applies only to scars of the head, face, or neck, and therefore does not apply to this claim.]

The Board finds that a compensable rating is not warranted under that rating criteria for scars.  In this regard, the June 2010 VA examiner determined that the scar was healed and almost invisible.  There was no indication that the scar was nontender, painful, or unstable with frequent loss of covering of skin.  There was no limitation of function due to the scar and it did not impact the Veteran's ability to work.  Further, the November 2015 VA examiner determined that there was no scar associated with the residuals of injury to the right third finger.  Thus, a compensable rating is not warranted under the criteria for scars.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805.

The Board observes that the provisions of 38 C.F.R. § 4.59 , which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the relevant lay and medical evidence do not reflect that pain is associated with the Veteran's right third finger.  See, e.g., June 2010 and November 2015 VA examination reports.

In sum, the criteria for a compensable rating have not been shown at any time during this stage of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's residuals of injury to the right third finger 38 C.F.R. § 4.7.

Extra-schedular Consideration
      
The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's residuals of injury to the right third finger are fully considered by the rating criteria.  Although the Veteran reported that his middle finger got numb and easily cold in cold climates, at the November 2015 examination, he reported that the claim was a "typo" and that his index finger got cold easily.  Further, he did not report having any functional loss or functional impairment of the extremity.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 


ORDER

Entitlement to service connection for shaking of the right hand is denied.

Entitlement to an initial compensable rating for residuals of injury to the right third finger is denied.


REMAND

The Veteran asserts that is left ear hearing loss is due to noise exposure during military service.

The Veteran was given a VA audiological examination in June 2010.  The examiner determined that the appellant's left ear hearing loss was not due to in-service noise exposure because there was no significant shift in hearing acuity during service.  In pertinent part, the examiners finding was based on converting the December 1967 military entrance audiological evaluation from American Standards Association (ASA) units to International Standard Organization (ISO) units.

The Board observes that prior to November 1967; military audiometric results were reported in ASA Units.  Since November 1, 1967, ISO units have been adopted.  Therefore, the December 1967 miliary entrance audiogram is assumed to have been reported in ISO units and conversion from ASA to ISO is not necessary.  

As the June 2010 etiological opinion was based on converted audiometric findings, the Board finds that it is insufficient to determine service connection for left ear hearing loss.  

An additional VA examination was provided in November 2015, at which time a negative etiological opinion was rendered.  However, it appears that the November 2015 VA examiner's opinion was also based on the December 1967 audiometric findings being converted from ASA to ISO.  Thus, it is also inadequate to determine the Veteran's service connection claim.  This could matter because of threshold shifts.  The 2010 VA audiologist stated that for a threshold shift to be considered a significant change it must change more than 10dB, according to CARHART & JERGER: PREFERRED METHOD FOR CLINICAL DETERMINATION OF PURE-TONE THRESHOLDS 330-45 (1969).  In contrast, the 2015 VA audiologist stated that The National Institute for Occupational Safety and Health recommends that significant threshold shift is defined as a 15 dB HL shift or more at any one frequency of 500 Hz to 4000 Hz.

Given the deficiencies and contrasts in June 2010 and November 2015 VA examinations and etiological opinions therein, the Board finds that a remand is necessary to obtain a new VA examination and opinion.

As a grant of service connection for left ear hearing loss would possibly affect the valuation of the service-connected right ear hearing loss, these issues are inextricably intertwined and therefore the issue of entitlement to an initial compensable rating for right ear hearing loss must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his left ear hearing loss disability.  The examiner should review the claims file to become familiar with the pertinent medical history. 

Any indicated studies should be performed. Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ear hearing loss disability is related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must assume that all in-service audiometric results are reported in ISO units and conversion from ASA to ISO is not required.  The examiner is also asked to reconcile what a significant threshold shift in hearing would be.  Please provide an explanation for this answer, with cited authority, as appropriate.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


